DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 04/08/2021, in which, claims 1-6, are pending. Claims 1-3 are independent. Claims 4-6, are dependent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-6 are rejected under 35 U.S.C. 101 because the claims need to recites “a non-transitory” computer-readable medium with stored instructions. The term “non-transitory” ensures the claim does not encompass signals and other transitory forms of signal transmission. Therefore, the claims need to be corrected by including “a non-transitory” on the preamble of the claims.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 1-6, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ching (USP 6,533,168)

With respect to claim 1, Ching teaches a non-transitory computer readable storage medium having computer executable instructions for performing ([data processing device [PC] 202 of fig 2a]) a method comprising the steps of: obtaining image information of a document, the document being of no predefined format and containing numerical information, ([scanning device 103, capable of reading data from receipt 109 of fig 2a, a receipt 109 contains a Varity of information, mainly expense information, ([col .8, lines 62 through col .9, lines 1 -10]);
processing the image information of the document to automatically extract the numerical information from the image, ([Scanning device 103, capable of reading data from receipt 109 of fig 2a, connected to computer 202, a personal computer, and mapped to the database on the computer 202 where for further processing by software application stored in the computer 202 of fig 2a, col .9, lines 65 through col .10, lines 5- 10)]); and

automatically categorizing the extracted numerical information into at least one predefined category to enable creating a report including the at least one predefined category, ([col .8, lines 62 through col .9, lines 1 -10]); also see (col .7, lines 15-10)).

With respect to claim 2, Ching teaches a non-transitory computer readable storage medium having computer executable instructions for performing ([data processing device [PC] 202 of fig 2a]) a method comprising the steps of: obtaining image information of a document, the document being of no predefined format and containing numerical information, ([scanning device 103, capable of reading data from receipt 109 of fig 2a, a receipt 109 contains a Varity of information, mainly expense information, ([col .8, lines 62 through col .9, lines 1 -10]);
processing the image information of the document to automatically extract the numerical information from the image, ([Scanning device 103, capable of reading data from receipt 109 of fig 2a, connected to computer 202, a personal computer, and mapped to the database on the computer 202 where for further processing by software application stored in the computer 202 of fig 2a, col .9, lines 65 through col .10, lines 5- 10)]); and automatically categorizing the extracted numerical information into at least one predefined category to enable creating a report including the at least one predefined category, ([col .8, lines 62 through col .9, lines 1 -10]); also see (col .7, lines 15-10)).



With respect to claim 3, Ching teaches a non-transitory computer readable storage medium having computer executable instructions for performing ([data processing device [PC] 202 of fig 2a]) a method comprising the steps of: obtaining image information of a document, the document being of no predefined format and containing numerical information, ([scanning device 103, capable of reading data from receipt 109 of fig 2a, a receipt 109 contains a Varity of information, mainly expense information, ([col .8, lines 62 through col .9, lines 1 -10]);
processing the image information of the document to automatically extract the numerical information from the image, ([Scanning device 103, capable of reading data from receipt 109 of fig 2a, connected to computer 202, a personal computer, and mapped to the database on the computer 202 where for further processing by software application stored in the computer 202 of fig 2a, col .9, lines 65 through col .10, lines 5- 10)]); and
automatically categorizing the extracted numerical information into at least one predefined category to enable creating a report including the at least one predefined category, ([col .8, lines 62 through col .9, lines 1 -10]); also see (col .7, lines 15-10)).

With respect to claim 4, Ching teaches a non-transitory computer readable storage medium having computer executable instructions for performing ([data processing device [PC] 202 of fig 2a]), wherein the report summarizes expense information contained in the captured numerical information in the obtained electronic 

With respect to claim 5, Ching teaches a non-transitory computer readable storage medium having computer executable instructions for performing ([data processing device [PC] 202 of fig 2a]), wherein the report summarizes expense information contained in the extracted numerical information in combination with the other numerical information previously captured and processed from the other receipts, ([col .8, lines 62 through col .9, lines 1-10]).

With respect to claim 6, Ching teaches a non-transitory computer readable storage medium having computer executable instructions for performing ([data processing device [PC] 202 of fig 2a]), wherein the report summarizes expense information contained in the extracted numerical information in combination with the other numerical information previously extracted from the other receipts, ([col .8, lines 62 through col .9, lines 1 -10]).

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 of prior U.S. Patent No.11004158. This is a statutory double patenting rejection.

Obviousness type Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of non-statutory double patenting as being un-patentable over claims 1 and 9 of U.S. Patent No.11004158; 10453151; 10049410; 9165391; 8693070; 8373912; 8203765; 8009334; 7746510. Although the claims at issue are not identical, they are not patentably distinct from each other because the differences between the application and the prior art are obvious variations of one another. 

Referring to the differences of the claims, it would have been obvious to a person with ordinary skill in the art at the time the invention was made, because a person with ordinary skill in the art to which the invention pertains could have easily made the invention prior to the filing of the patent application on the basis of an invention(s) disclosed in the patented application, as a result could have been improved in the same way as the claimed invention, and the result would have been predictable, so that the combination more easily implemented.

Conclusion
Examiner’s Note: The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.
Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEGUSSIE WORKU/Primary Examiner, Art Unit 2677